Case: 1:18-cr-00109-TSB Doc #: 86 Filed: 03/11/19 Page: 1 of 3 PAGEID #: 551




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

   UNITED STATES OF AMERICA                                    CASE NO: 1:18-CR-000109

                 Plaintiff,                                    JUDGE BLACK

   vs.
                                                               MOTION FOR SUBSTITUTION
                                                               OF COUNSEL
   AKHLIDDIN KALONOV

                Defendant.
          _________________________________________________________________

          Now comes Defendant, AKHLIDDIN KALONOV, through his attorneys, L. PATRICK

   MULLIGAN & ASSOCIATES, and moves this Honorable Court for an order allowing L. Patrick

   Mulligan & Associates to substitute as the counsel of record on the above captioned case.

          For the above reasons Defendant respectfully requests this Honorable Court grant Plaintiff’s

   Motion for Substitution of Counsel.

                                                       Respectfully Submitted,


                                                       /S/ L. PATRICK MULLIGAN
                                                       L. PATRICK MULLIGAN of
                                                       L. PATRICK MULLIGAN &
                                                       ASSOCIATES, L.P.A., CO.
                                                       Supreme Ct. #0016118
                                                       225 West Court Street
                                                       Cincinnati, Ohio 45202
                                                       (513) 421-9790
                                                       (513) 421-0206 facsimile
                                                       patrickmulligan@patrickmulligan.com
Case: 1:18-cr-00109-TSB Doc #: 86 Filed: 03/11/19 Page: 2 of 3 PAGEID #: 552




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

   UNITED STATES OF AMERICA                              CASE NO: 1:18-CR-000109

                Plaintiff,                               JUDGE BLACK

   vs.
                                                         ENTRY FOR SUBSTITUTION
                                                         OF COUNSEL
   AKHLIDDIN KALONOV

               Defendant.
   _________________________________________________________________

         Upon application of the Defendant and for good cause shown, HERBERT HAAS, is

   permitted to withdraw as attorney of record in the above-captioned cause and attorney L.

   PATRICK MULLIGAN is hereby substituted as counsel of record.


                                           SO ORDERED:



                                           _______________________________
                                           JUDGE BLACK



     /S/ L. PATRICK MULLIGAN
   L. PATRICK MULLIGAN of
   L. PATRICK MULLIGAN
   & ASSOCIATES, L.P.A., CO.
   Supreme Court #0016118
   225 West Court Street
   Cincinnati, Ohio 45202
   (513) 421-9790
   (513) 421-0206 facsimile
   patrickmulligan@patrickmulligan.com
Case: 1:18-cr-00109-TSB Doc #: 86 Filed: 03/11/19 Page: 3 of 3 PAGEID #: 553




                                  CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing was served upon the Prosecuting Attorney and
   Mr. Herbert Haas via electronic filing and email.

                                                      /S/ L. Patrick Mulligan
                                                      L. PATRICK MULLIGAN
                                                      Attorney for Defendant
